DETAILED ACTION
This action is in response to an application filed 01/26/2021 in which claims 15-19 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 JANUARY 2021 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “the crosslinked lysozyme nanomembrane is formed by crosslinking a two-dimensional nanomembrane which is formed by phase transition of a lysozyme with a glutaraldehyde”; it is not clear if the phase transition of a lysozyme occurs with a glutaraldehyde i.e. in the solution or causing the phase transition, or if the “two-dimensional 
Claim 15 recites the limitation “a method of forming a lysozyme two-dimensional nanomembrane by phase transition…” and then “a method of crosslinking the lysozyme two-dimensional nanomembrane…”. These limitations to methods are included in the product/membrane claim  15, and are included without specific direction as to how they are related to the membrane structure.; it is thus not clear superficially how they are related to the membrane structure of claim 15 and are thus indefinite.  It is suggested they be amended to a form such as “wherein the lysozyme two-dimensional nanomembrane is formed by a method comprising…”.
Claim 16 recites the limitation “a membrane diameter of the Pet nuclear track membrane is..” however the PET membrane is not limited to be round in any dimension, so it is not clear what part of the membrane should have a diameter. Correction is required.
Claims 17 recites the limitation “Use of the crosslinked lysozyme-based dialysis membrane in the separation of mixed proteins according to claim 15, wherein the mixed proteins are bovine serum albumin and insulin, or muscle hemoglobin and insulin.”
Claim 17 is a Use claim which are generally improper; see MPEP 2173.05(q).  Additionally the claim is indefinite because it is not clear how the membrane is used in the process as no specific processes are recited, i.e. it is not claimed the membrane actually performs the separation or contacts the solution to be separated; and thus could be used in a tangentially related part of the process. It is further not clear if the mixed protiens are separated from each other i.e. BSA from insulin, or if the mixed proteins are together separated from a solution.
Further “in the separation of mixed proteins according to claim 15” is unclear because claim 15 is to a membrane; correction is required.
Claims 18 recites the limitation “Use of the crosslinked lysozyme-based dialysis membrane in the separation of mixed dyes according to claim 15, wherein the mixed dyes are methyl blue and methyl orange, or methyl blue and Rhodamine B. 
Claim 18 is a Use claim which are generally improper; see MPEP 2173.05(q).  Additionally the claim is indefinite because it is not clear how the membrane is used in the process as no specific processes are recited, i.e. it is not claimed the membrane actually performs the separation or contacts the solution to be separated; and thus could be used in a tangentially related part of the process. It is further not clear if the mixed dyes are separated from each other i.e. methyl blue from methyl orange, or if the mixed dyes are together separated from a solution.
“in the separation of mixed dyes according to claim 15” is unclear because claim 15 is to a membrane; correction is required.
Claims 19 recites the limitation “Use of the crosslinked lysozyme-based dialysis membrane in the removal of urotoxin according to claim 15, wherein the urotoxin is any one of urea, creatinine, microglobulin and indoxyl sulfate.  
Claim 19 is a Use claim which are generally improper; see MPEP 2173.05(q).  Additionally the claim is indefinite because it is not clear how the membrane is used in the process as no specific processes are recited, i.e. it is not claimed the membrane actually performs the removal or contacts the solution to be separated; and thus could be used in a tangentially related part of the process. It is further not clear what the urotoxin is removed from.
“in the removal of urotoxin according to claim 15” is unclear because claim 15 is to a membrane; correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 17-19 are Use claims (see MPEP 2173.05(q) that do not setting forth any steps involved in the process and is thus not a proper process claim. See the above 112(b) rejection of the same claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105475359 B (hereinafter “Shaanxi” provided on the IDS dated 01/26/2021 and with the English Machine translation now attached, effectively filed 11/24/2015) in view of Yan, EK., Lu, QQ., Zhang, CY. et al. Preparation of cross-linked hen-egg white lysozyme crystals free of cracks. Sci Rep 6, 34770 (2016) (hereinafter “Yan”) and Polina Vakuliuk, Anatoliy Burban, Victorya Konovalova, Mihailo Bryk, Marina Vortman, Nina Klymenko, Valeriy Shevchenko, Modified track membranes with antibacterial properties, Desalination, Volume 235, Issues 1–3, 2009, Pages 160-169 (hereinafter “Vakuliuk”).
Regarding claim 15 Shaanxi discloses a lysozyme-based nano-film, wherein the film is formed by attaching the lysozyme film to a substrate which may be polyethylene terephthalate i.e. PET (i.e. the film and support are adhered during film formation), 
the lysozyme film is considered a two-dimensional nanomembrane and is formed by phase transition of a lysozyme (as described below), and the membrane contains a dense surface layer and a support layer, the dense surface layer is the lysozyme nanomembrane, and the support layer of PET is the substrate; 
the a method of forming the lysozyme two-dimensional nanomembrane by phase transition of the lysozyme comprises: 

mixing the adjusted solution with a 4 mg/mL 2-[4-(2- hydroxyethyl)piperazin-l-yl]ethanesulfonic acid buffered solution of the lysozyme in an isovolumetric manner (10ml to 10 ml) to get a mixed solution, 
spreading the mixed solution to a whole surface of a substrate directly, incubating at room temperature for 50 minutes, 
forming a layer of the lysozyme two-dimensional nanomembrane on a gas-liquid interface of a liquid on the substrate; see (“Disclosure of Invention” and Examples sections, Figs. 1-8, Claims 1-5).  
Shaanxi does not disclose (1) the incubating is performed for 2-6 hours; (2) crosslinking the lysozyme film with glutaraldehyde as claimed; or (3) the PET substrate is a nuclear track membrane.
However with regard to (1) the incubating is performed for 2-6 hours; as this is a product by process limitation it is not clear what, if any, effect a prolonged “incubation” period would have on the structure, and further allowing the coating to dry longer would have been obvious to one of skill in the art because drying is obviously effected by additional parameters such as air flow, humidity, etc.
With regard to (2) crosslinking the lysozyme film with glutaraldehyde; Yan discloses a method of crosslinking egg-white lysozyme crystals by first forming the lysozyme crystals and then soaking them in a 1-4 wt% glutaraldehyde aqueous solution for 1-4 days (Table 3, “Materials and Methods” section ), and that it result in fewer cracks in the crystals (Abstract, “[t]here are strong covalent bonds formed after cross-linking by glutaraldehyde (including intermolecular cross-links and intramolecular cross-links), leading to consolidation of the crystal structure. Cross-linked protein crystals are insoluble in water and organic solvents, and can be directly handled by mechanical contact. Moreover, their mechanical stability, thermal stability, and activity in organic solvents are significantly enhanced after being treated with glutaraldehyde” (Frist paragraph of main text, pg. 1).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Shaanxi by crosslinking the lysozyme film by forming the lysozyme film and then soaking it in a 1-4 wt% glutaraldehyde solution a period of time as disclosed by Yan because this result in fewer cracks in the lysozyme crystals (Abstract, throughout) and that crosslinking with glutaraldehyde is known to provide benefits because “[t]here are strong covalent bonds formed after cross-linking by glutaraldehyde (including intermolecular cross-links and intramolecular cross-links), leading to consolidation of the crystal structure. Cross-linked protein crystals are insoluble in water and organic solvents, and can be directly handled by mechanical contact. Moreover, their mechanical stability, thermal stability, and activity in organic solvents are significantly enhanced after being treated with glutaraldehyde” (Frist paragraph of main text, pg. 1). 
With specific regard to the crosslinking time, as this is a product by process limitation it is not clear what, if any, effect a prolonged “incubation” period would have on the structure, however Yan further discloses that the crosslinking time effects the final properties such a cracking (“Multi-factor analysis of variance” section) and is thus a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  
With regard to (3) the substrate is a PET nuclear track membrane; Vakuliuk discloses it is desirable to forming an anti-bacterial coating on a PET track membrane (i.e. a PET nuclear track membrane) (Abstract, 1. Introduction, 2.1.1. Membranes, 2.3.1. Membrane fabrication, and 4. Conclusion sections).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to substitute the PET substrate of Shaanxi for the PET track etch membrane substrate of Vakuliuk because since Vakuliuk discloses it is desirable to coat a PET track membrane with an anti-bacterial coating it would therefore have been obvious to coat the PET track membrane with the anti-bacterial coating of lysozyme as disclosed by Shaanxi in view of Yan which is disclosed to be effective and used on PET substrates, which the expectation of obtaining a functional anti-bacterial PET membrane.
Note: With regard to the membrane being “a dialysis membrane”, this is a functional limitation which is not limiting because the structure disclosed by Shaanxi in view of Yan and Vakuliuk would be capable of use in dialysis; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 16 Shaanxi in view of Yan and Vakuliuk discloses the crosslinked lysozyme-based dialysis membrane according to claim 15, and while the size/diameter, thickness and pore size of the membrane are not as claimed, they are all considered obvious are result 
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate size/diameter, thickness and pore size of the PET membrane, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 17-19 Shaanxi in view of Yan and Vakuliuk discloses the membrane of claim 15, wherein the membrane is a general membrane not specific to any application (Abstract, 1. Introduction) and would therefore have been obvious to use in other membrane separation processes where size exclusion separation is desired, such as (to claim 17) separation of mixed proteins including bovine serum albumin and insulin, or muscle hemoglobin and insulin, (to claim 18) separation of mixed dyes including methyl blue and methyl orange, or methyl blue and Rhodamine ; and (to claim 19) removal of urotoxins including urea, creatinine, microglobulin and indoxyl sulfate, i.e. from a solution of water, with an expectation of successful separation based on size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773